Pratt, J.
The assignment of the claim in suit to the plaintiff was denied, and the plaintiff proved the fact by producing the assignment and proving its execution. The witness Pine was one of the assignors, and a member of the firm that sold the goods in suit. It was proper for him to look at the firm books to refresh his memory as to the goods delivered to the defendant. Bigelow v. Hall, 91 N. Y. 145; Raux v. Brand, 90 N. Y. 309. The witness Pine testified that the goods were sold and delivered to one Gorman, who had charge of defendant’s engine house, and that he had sold similar goods to him before, and the defendant had paid for them. It is plain that the defense was purely technical, and without merit. Judgment affirmed, with costs.